DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because each of figures 4-6 includes several views that should be separated into their own respective figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
With regard to claim 15: Line 1 of the claim, the phrase “further comprising” is repeated twice.
With regard to claim 19: Line 1 of the claim, it appears “the extruded wall panel framing” should be --the extruded aluminum wall panel framing-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10, 12, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4-5: It’s unclear if the claimed first wall panel or second wall panel is referencing the previously recited wall panel of claim 1.   For the purpose of examination, one of the first and second wall panels is considered to be the same as the wall panel of claim 1.
With regard to claim 10: Line 2 of the claim, the limitation “the first common stud” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --a first common stud--.  Line 2 of the claim, the limitation “the second common stud” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --a second common stud--.
With regard to claim 12: Line 2 of the claim, the limitation “the wall” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the wall panel--.
With regard to claim 16: The limitation “the wall panel” found in lines 1, 3, 6 and 7 lacks sufficient antecedent basis.  For the purpose of examination, each instance of the limitation is considered to be directed to --the extruded aluminum wall panel framing--.
With regard to claim 17: The limitation “the wall panel” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the extruded aluminum wall panel framing--.
With regard to claim 18: The limitation “the wall panel” found in line 1 of the claim lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the extruded aluminum wall panel framing--.
With regard to claim 20:  The claim depends on “The method of claim 13.” However, claim 13 is not directed to a method. For the purpose of examination, the claim is considered to be dependent claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 11, 14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zegel et al. (US 5,065,559).
With regard to claim 1: Zegel et al. discloses an extruded aluminum wall panel framing system (10) (fig.1; col. 2, lines 30-35), comprising: 
a floor slab (floor upon which the wall panel framing system 10 rests) (fig. 1); 
a substantially horizontal rail base (lowermost cross member 18) coupled to the floor slab (floor upon which the wall panel framing system 10 rests) (figs. 1 and 3; col. 3, lines 6-9); and 
a substantially vertical wall panel (frame, 12), coupled to the rail base (lowermost cross member 18) (figs. 1-3).
Examiner notes that claim aluminum wall panel framing system being “extruded” is product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 4: Zegel et al. discloses that the extruded aluminum wall panel framing system (10) is configured as an extension application comprising:
a first wall panel (left frame, 12), comprising a first end (right end) and a second end (left end) (fig. 1); and 
a second wall panel (right frame, 12), comprising a first end (right end) and a second end (left end), 
wherein the first end (right end) of the first wall panel is coupled to the second end of the second wall panel by a fastener (locking portions 24, 25 of a locking mechanism) (figs. 1 and 4).
With regard to claim 6: Zegel et al. discloses that the wall panel (12) further comprises an isolation strip (36, pinch bar) coupled to the wall panel (12) (col. 3, lines 16-25).
With regard to claim 7: Zegel et al. discloses that the wall panel (12) further comprises a shear panel (14) coupled to the wall panel (12) (figs. 1-4; col. 3, lines 16-25).
With regard to claim 11: Zegel et al. discloses a fastener (26) comprising a screw (26) (col. 2, lines 41-45). 
With regard to claim 14: Zegel et al. discloses a method for manufacturing an extruded aluminum wall panel framing (12) (fig. 1; col. 2, lines 30-35), comprising: 
positioning a first common stud (right vertical support, 16) substantially vertically (fig. 1); 
positioning a second common stud (left vertical stud, 16) substantially vertically (fig. 1); 
positioning a sole plate (lowermost cross member, 18)  substantially horizontally (fig. 1); 
securing the first common stud (right vertical support, 16) to the sole plate (lowermost cross member 18) (fig. 1); 
securing the second common stud (left vertical stud, 16) to the sole plate (lowermost cross member) (fig. 1); 
positioning a sill plate (44) substantially horizontally (figs. 1-2); 
securing the first common stud (right vertical support, 16) to the sill plate (14) (figs. 1-2); and 
securing the second common stud (left vertical support, 16) to the sill plate (44) (figs. 1-2).
With regard to claim 17: Zegel et al. discloses securing the wall panel (frame, 12) to a rail base (33) (figs. 1-3) (12).
With regard to claim 19: Zegel et al. discloses that the extruded aluminum wall panel framing (12) further comprises an isolation strip (pinch bar, 36) (figs. 2-3).
With regard to claim 20: Zegel et al. discloses the extruded aluminum wall panel (12) framing further comprises a shear panel (14) (col. 3, lines 16-19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2006/0075714 A1) in view of Hepworth (GB 2142058 A).
With regard to claim 1: Simmons discloses a wall panel framing system (figs. 1-3), comprising: 
a floor slab (floor structure, 24) (figs. 1-3); 
a substantially horizontal rail base (16a) coupled to the floor slab (24) (figs. 1-3); and 
a substantially vertical wall panel (18), coupled to the rail base (16a) (figs. 1-3).
Examiner notes that the wall panel framing system being “extruded” is considered product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Simmons does not disclose the wall panel framing system is made of aluminum.
However, Hepworth discloses a wall panel framing system made of any suitable material dependent upon the type and use of panels, wherein the material includes steel, aluminum or a plastics material (pg. 2, lines 17-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons to be made of aluminum such as taught by Hepworth in order to provide a durable and lightweight structure that is easy to work with.  No new or unpredictable results would be obtained from forming the wall panel framing system out of aluminum.
With regard to claim 2: Simmons discloses that the wall panel (18) further comprises: 
a substantially vertical first side (right side), further comprising a first common stud (28) (fig. 2); 
a substantially vertical second side (left side), further comprising a second common stud (26) (fig. 2);
 a substantially horizontal bottom side, further comprising a sole plate (30) (fig. 2); and 
a substantially horizontal top side, further comprising: a sill plate (A) (Fig. 2), 
wherein the first common stud (28) is coupled to the sole plate (30) and the sill plate (A) and the second common stud (26) is coupled to the sole plate (30) and the sill plate (A). Simmons as modified by Hepworth discloses that the first common stud , the second common stud, the sole plate, and the sill plate are comprised of a substantially aluminum material.

    PNG
    media_image1.png
    738
    531
    media_image1.png
    Greyscale

Fig. 2: Simmons (US 2006/0075714 A1)
With regard to claim 4: Simmons discloses that the wall panel framing system is configured as an extension application comprising:
a first wall panel (18), comprising a first end (bottom end) and a second end (top end) (figs. 1-3); and 
a second wall panel (16), comprising a first end (bottom end) and a second end (top end), 
wherein the first end (bottom end) of the first wall panel (18) is coupled at least indirectly to the second end of the second wall panel (17) by a fastener (38) (figs. 1-3).
With regard to claim 5: Simmons discloses that the wall panel framing system is configured as a multi-level application comprising:
a first wall panel (16), comprising a top side and a bottom side (figs. 1-3); and 
a second wall panel (18), comprising a top side and a bottom side (figs. 1-3), 
wherein the top side of the first wall panel (16) is coupled at least indirectly to the bottom side of the second wall panel (38) by a fastener (figs. 1-3).
With regard to claim 6: Simmons et al. discloses that the wall panel (18) further comprises an isolation strip (18a) coupled to the wall panel (18) (figs. 1-2).
With regard to claim 7: Simmons discloses that the wall panel (18) further comprises a shear panel (skin panel) coupled to the wall panel (18) (par. 0004).
With regard to claim 9: Simmons discloses the wall panel (18) is further configured with extra bracing where the extra bracing is selected from at least one of the following: a king stud (C), an upper cripple stud (D), and a lower cripple stud (F) (fig. 2).
With regard to claim 10: Simmons discloses that the wall panel (18) further comprises a substantially vertical third common stud (C) located between a first common stud (28) and a second common stud (26) (fig. 2).
With regard to claim 11: Simmons discloses a fastener comprising a bolt (38) (fig. 3).
With regard to claim 12: Simmons et al. discloses that the wall panel (18) further comprises an isolation strip (18a) coupled to the wall panel (18) and a shear panel (skin panel) coupled to the wall panel (18) (figs. 1-2; par. 0004).
With regard to claim 14: Simmons discloses a method for manufacturing a wall panel framing (18) (figs. 1-3), comprising: 
positioning a first common stud (28) substantially vertically (fig. 2); 
positioning a second common stud (26) substantially vertically (fig. 2); 
positioning a sole plate (30) substantially horizontally (fig. 2); 
securing the first common stud (28) to the sole plate (30) (fig. 2); 
securing the second common stud (26) to the sole plate (30) (fig. 2); 
positioning a sill plate (A) substantially horizontally (fig. 2); 
securing the first common stud (28) to the sill plate (A) (fig. 2); and 
securing the second common stud (26) to the sill plate (A) (fig. 2).
Simmons does not disclose the wall panel framing system is made of extruded aluminum.
However, Hepworth discloses an extruded wall panel framing system made of any suitable material dependent upon the type and use of panels, wherein the material includes steel, aluminum or a plastics material (pg. 2, lines 17-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons to be made of extruded aluminum such as taught by Hepworth in order to provide a durable and lightweight structure that is easy to work with and manufacture.  No new or unpredictable results would be obtained from forming the wall panel framing system out of aluminum.
With regard to claim 15: Simmons discloses installing an isolation strip (18a), a shear panel (skin panel), an opening (34), an extra bracing (B, C, D, E or F), and a fastener (38) (figs. 1-3; par. 0004).
With regard to claim 17: Simmons discloses securing the wall panel framing (18) to a rail base (16a) (figs. 1-3).
With regard to claim 18: Simmons discloses that wall panel framing (28) further comprises an opening (34) configured to house a window (fig. 2).
With regard to claim 19: Simmons discloses that the wall panel framing (28) further comprises an isolation strip (18a) (fig. 2).
With regard to claim 20: Simmons discloses that the wall panel framing further comprises a shear panel (skin panel) (par. 0004). 

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2006/0075714 A1) in view of Hepworth (GB 2142058 A) and in further view of Honeywell et al. (US 11,255,085 B1).
With regard to claim 3: Simmons in view of Hepworth does not disclose that the extruded aluminum wall panel framing system is configured as a corner application further comprising:
a substantially vertical third side, further comprising  a corner stud; wherein the first common stud is coupled to the corner stud, the sole plate, and the sill plate and the second common stud is coupled to the corner stud, the sole plate, and the sill plate.
However, Honeywell discloses a panel framing system is configured as a corner application further comprising: a substantially vertical side, comprising  a corner stud (X); wherein a first common stud (12) is coupled to the corner stud (X), the sole plate, and the sill plate (Y) and the second common stud (12) is coupled to the corner stud (X), the sole plate (Z), and the sill plate (Y) (fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons previously modified by Hepworth to be configured as a corner application further comprising a substantially vertical third side, further comprising a corner stud; wherein the first common stud is coupled to the corner stud, the sole plate, and the sill plate and the second common stud is coupled to the corner stud, the sole plate, and the sill plate such as taught by Honeywell et al. in order to provide a known means of framing a perimeter of room.

    PNG
    media_image2.png
    546
    734
    media_image2.png
    Greyscale

Fig. 1: Honeywell et al. (US 11,255,085 B1)
With regard to claim 16: Simmons in view of Hepworth does not disclose  the extruded aluminum wall panel framing is further configured as a corner panel and the method further comprises: 
dividing the extruded aluminum wall panel framing into a first section and a second section;  positioning a corner stud substantially vertically between the first section and the second section;  positioning the first section of the extruded aluminum wall panel framing substantially perpendicularly relative to the second section of the extruded aluminum wall panel framing; and securing the first section to the corner stud and the second section to the corner stud.
However, Honeywell et al. discloses a wall panel framing is further configured as a corner panel and the method further comprises:  dividing the wall panel framing into a first section and a second section (fig. 1);  positioning a corner stud (X) substantially vertically between the first section and the second section;  positioning the first section of the wall panel framing substantially perpendicularly relative to the second section of the wall panel framing; and securing the first section to the corner stud (X) and the second section to the corner stud (X) (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons previously modified by Hepworth to be configured as a corner panel and the method further comprises: dividing the wall panel framing into a first section and a second section;  positioning a corner stud substantially vertically between the first section and the second section;  positioning the first section of the wall panel framing substantially perpendicularly relative to the second section of the wall panel framing; and securing the first section to the corner stud and the second section to the corner stud such as taught by Honeywell et al. in order to provide a known means of framing a perimeter of room.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2006/0075714 A1) in view of Hepworth (GB 2142058 A) and in further view of Varnum (US 2018/0251995 A1)
With regard to claim 8: Simmons discloses that the wall panel (18) is further configured with an opening (window opening), comprising: 
a king stud (C) (fig. 2); 
a header (B) coupled to the king stud (C) (fig. 2); and 
a windowsill (E) coupled the king stud (C) (fig. 2).
Simmons in view of Hepworth does not disclose a jack stud, the header coupled to the jack stud, and the windowsill coupled to the jack stud.
However, Varnum a window opening (20) comprising jacks studs (26), a header (21) coupled to the jack studs (26); and a windowsill (bottom horizonal member of window opening 20) coupled to the jack studs (26) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons previously modified by Hepworth to include jacks studs, the header coupled to jack studs, and the windowsill coupled to the jack studs such as taught by Varnum in order to provide a known means of supporting greater load and directing the load around the window opening to the foundation.
With regard to claim 13: Simmons discloses a wall panel framing system (figs. 1-3), comprising:
a floor slab (floor structure, 24) (figs. 1-3); 
a substantially horizontal rail base (16a), coupled to the floor slab by an anchor screw (25) through a rail base anchor bolt hole (fig. 3); 
a substantially vertical wall panel (18) coupled to the rail base (16a) and further comprising: 
a substantially vertical first side (right side), further comprising a first common stud (28) (fig. 2); 
a substantially vertical second side (left side), further comprising a second common stud (26) (fig. 2); 
a substantially horizontal bottom side, further comprising a sole plate (30) (fig. 2); and 
a substantially horizontal top side, further comprising: a sill plate (A) (fig. 2); 
an opening (34) (fig. 2), further comprising: 
a header (B) coupled to a king stud (C) (fig. 2); 
a windowsill (E) coupled to the king stud (C) (fig. 2); 
an upper cripple stud (D) (fig. 2); and 
a lower cripple stud (F) (fig. 2); 
wherein the first common stud (28) is coupled to the sole plate (30) and the sill plate (A) and the second common stud (26) is coupled to the sole plate (30) and the sill plate (A); an isolation strip (18a) coupled to the wall panel (18) (figs. 1-2); and 
a substantially vertical shear panel (skin panel) coupled to the wall panel (par. 0004).
Examiner notes that the wall panel framing system being “extruded” is considered product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Simmons does not disclose the wall panel framing system is made of aluminum.
However, Hepworth discloses a wall panel framing system made of any suitable material dependent upon the type and use of panels, wherein the material includes steel, aluminum or a plastics material (pg. 2, lines 17-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons to be made of aluminum such as taught by Hepworth in order to provide a durable and lightweight structure that is easy to work with.  No new or unpredictable results would be obtained from forming the wall panel framing system out of aluminum.
Simmons view of Hepworth does not disclose a jack stud;  the header coupled to the jack stud; the windowsill coupled to the jack stud;  the king stud coupled to the jack stud;  an upper cripple stud coupled to the jack stud; and  a lower cripple stud coupled to the jack stud; 
However, Varnum a window opening (20) comprising jacks studs (26), a header (21) coupled to the jack studs (26); and a windowsill (bottom horizonal member of window opening 20) coupled to the jack studs (26), and king studs (25) coupled to the jack studs (26) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel framing system of Simmons previously modified by Hepworth to include jacks studs, the header coupled to jack studs, and the windowsill coupled to the jack studs, and the king studs coupled to the jack studs such as taught by Varnum in order to provide a known means of supporting greater load and directing the load around the window opening to the foundation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to wall framing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSIE T FONSECA/Primary Examiner, Art Unit 3633